UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-1879



MICHAEL CRAIG CLARK,

                                               Plaintiff - Appellant,

          versus


CROWN CENTRAL PETROLEUM, INCORPORATED; CROWN
CENTRAL PETROLEUM, INCORPORATED SERVICE STA-
TIONS; MISSION VALLEY 66; EASTGATE SHELL SER-
VICE; DECARLO WILLIAMSON; FRANK SUMMERFIELD;
UNIFICATION CHURCH; CATHEDRAL OF THE SACRED
HEART; BIBLE BAPTIST; CALVARY BAPTIST CHURCH;
GENESIS UNITED METHODIST; HAYES BARTON UNITED
METHODIST; CARY FIRST UNITED CHURCH OF CHRIST;
COMMUNITY UNITED CHURCH OF CHRIST; CHRIST
TEMPLE OF THE APOSTOLIC FAITH; EMMANUEL PENTE-
COSTAL HOLINESS CHURCH; FIRST UNITED PENTE-
COSTAL CHURCH; STATE OF NORTH CAROLINA,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.    Terrence W. Boyle, Chief
District Judge. (CA-00-392-5-BO)


Submitted:   August 30, 2000              Decided:   September 6, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Michael Craig Clark, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Michael Craig Clark appeals the district court’s order dismss-

ing his civil action as frivolous pursuant to 28 U.S.C.A. § 1915(e)

(West Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.   See Clark v. Crown

Central Petroleum, Inc., No. CA-00-392-5-BO (E.D.N.C. June 21,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2